In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                          Nos. 07-14-00381-CR, 07-14-00382-CR


                      BRUNITA LILLY FRAUSTO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 64th District Court
                                    Hale County, Texas
                       Trial Court Nos. A17821-0811, A17707-0807,
                        Honorable Robert W. Kinkaid Jr., Presiding

                                 December 23, 2014

                            ON MOTION TO DISMISS
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Brunita Lilly Frausto, appealed a judgment adjudicating her guilty of

the offense of interference with child custody, and sentence of confinement for a period

of eighteen months in the State Jail Division of the Texas Department of Criminal

Justice. Appellant’s counsel filed appellant’s Motion to Dismiss Appeal on December

10, 2014.
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                 Mackey K. Hancock
                                                     Justice

Do not publish.




                                             2